Name: Commission Implementing Regulation (EU) No 400/2014 of 22 April 2014 concerning a coordinated multiannual control programme of the Union for 2015, 2016 and 2017 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: foodstuff;  agricultural policy;  means of agricultural production;  health;  economic analysis
 Date Published: nan

 23.4.2014 EN Official Journal of the European Union L 119/44 COMMISSION IMPLEMENTING REGULATION (EU) No 400/2014 of 22 April 2014 concerning a coordinated multiannual control programme of the Union for 2015, 2016 and 2017 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), in particular Article 29(2) thereof, Whereas: (1) By Commission Regulation (EC) No 1213/2008 (2) a first coordinated multiannual Community programme, covering the years 2009, 2010 and 2011, was established. That programme continued under consecutive Commission Regulations. The latest one was Commission Regulation (EU) No 788/2012 (3). (2) Thirty to forty foodstuffs constitute the major components of the diet in the Union. Since pesticide uses show significant changes over a period of three years, pesticides should be monitored in those foodstuffs over a series of three-year cycles to allow consumer exposure and the application of Union legislation to be assessed. (3) On the basis of a binomial probability distribution, it can be calculated that examination of 654 samples allows, with a certainty of more than 99 %, the detection of a sample containing pesticide residues above the limit of determination (LOD), provided that not less than 1 % of the products contain residues above that limit (4). Collection of these samples should be apportioned among Member States according to population numbers, with a minimum of 12 samples per product and per year. (4) Analytical results from the previous official control programmes of the Union have been taken into account to ensure that the range of pesticides covered by the control programme is representative for the pesticides used. (5) Guidance concerning Analytical quality control and validation procedures for pesticide residues analysis in food and feed is published on the Commission website (5). (6) Where the residue definition of a pesticide includes other active substances, metabolites, breakdown or reaction products, those compounds should be reported separately as far as they are measured individually. (7) Implementing measures, such as the Standard Sample Description (SSD) (6) (7) for submitting results of pesticide residues analysis, relating to the submission of information by Member States have been agreed by Member States, Commission and the European Food Safety Authority. (8) For the sampling procedures Commission Directive 2002/63/EC (8) which incorporates the sampling methods and procedures recommended by the Codex Alimentarius Commission should apply. (9) It is necessary to assess whether maximum residue levels for baby food provided for in Article 10 of Commission Directive 2006/141/EC on infant formulae and follow-on formulae (9) and Article 7 of Commission Directive 2006/125/EC on processed cereal-based foods and baby foods for infants and young children (10) are respected, taking into account only the residue definitions as they are set out in Regulation (EC) No 396/2005. (10) As regards single residue methods, Member States may be able to meet their obligations of analysis by having recourse to official laboratories already having the validated methods required. (11) Member States should submit by 31 August of each year the information concerning the previous calendar year. (12) In order to avoid any confusion due to an overlap between consecutive multiannual programmes, Regulation (EU) No 788/2012, should be repealed in the interest of legal certainty. It should, however, continue to apply to samples taken in 2013 and 2014. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Member States shall, during the years 2015, 2016 and 2017 take and analyse samples for the pesticide/product combinations, as set out in Annex I. The number of samples of each product, including foods for infants and small children and products originating from organic farming shall be as set out in Annex II. Article 2 1. The lot to be sampled shall be chosen randomly. The sampling procedure, including the number of units, shall comply with Directive 2002/63/EC. 2. All samples, including those of foods intended for infants and small children, shall be analysed for the pesticides set out in Annex I in accordance with the residue definitions set out in Regulation (EC) No 396/2005. 3. For foods intended for infants and young children, samples shall be evaluated on the products as proposed ready for consumption or as reconstituted according to the instructions of the manufacturers, taking into account the MRLs set out in Directives 2006/125/EC and 2006/141/EC. Where such foods can be consumed both as sold and as reconstituted, the results shall be reported on the non-reconstituted product as sold. Article 3 Member States shall submit the results of the analysis of samples tested in 2015, 2016 and 2017 by 31 August 2016, 2017 and 2018 respectively. Those results shall be submitted in accordance with the Standard Sample Description (SSD). Where the residue definition of a pesticide includes more than one compound (active substance, metabolite and/or breakdown or reaction product), Member States shall report the analysis results in accordance with the full residue definition. In addition, the results of all analytes that are part of the residue definition shall be submitted separately, as far as they are measured individually. Article 4 Regulation (EU) No 788/2012 is repealed. However, it shall continue to apply to samples tested in 2013 and 2014. Article 5 This Regulation shall enter into force on 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) Commission Regulation (EC) No 1213/2008 of 5 December 2008 concerning a coordinated multiannual Community control programme for 2009, 2010 and 2011 to ensure compliance with maximum residue levels of and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (OJ L 328, 6.12.2008, p. 9). (3) Commission Implementing Regulation (EU) No 788/2012 of 31 August 2012, concerning a coordinated multiannual control programme of the Union for 2013, 2014 and 2015 to ensure compliance with maximum levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (OJ L 235, 1.9.2012, p. 8). (4) Codex Alimentarius, Pesticide Residues in Food, Rome 1993, ISBN 92-5-103271-8; Vol. 2, p. 372. (5) Document No SANCO/12571/2013 http://ec.europa.eu/food/plant/plant_protection_products/guidance_documents/docs/qualcontrol_en.pdf (6) Standard sample description for food and feed (EFSA Journal 2010; 8(1): 1457). (7) Use of the EFSA Standard Sample Description for the reporting of data on the control of pesticide residues in food and feed according to Regulation (EC) No 396/2005 (EFSA Journal 2013; 11(1): 3076). (8) Commission Directive 2002/63/EC of 11 July 2002 establishing Community methods of sampling for the official control of pesticide residues in and on products of plant and animal origin and repealing Directive 79/700/EEC (OJ L 187, 16.7.2002, p. 30). (9) Commission Directive 2006/141/EC of 22 December 2006 on infant formulae and follow-on formulae and amending Directive 1999/21/EC (OJ L 401, 30.12.2006, p. 1). (10) Commission Directive 2006/125/EC of 5 December 2006 on processed cereal-based foods and baby foods for infants and young children (OJ L 339, 6.12.2006, p. 16). ANNEX I Part A: Products of plant origin to be sampled in 2015, 2016 and 2017 2015 2016 2017 (b) (c) (a) Aubergines Apples Beans with pod (fresh or frozen) Bananas Head cabbage Carrots Broccoli Leek Cucumbers Table grapes Lettuce Oranges Orange juice Peaches, including nectarins and similar hybrids Mandarins Peas without pod (fresh or frozen) Rye or oats Pears Peppers (sweet) Strawberries Potatoes Wheat Tomatoes Rice Virgin olive oil (unless a specific oil processing factor is available, oil processing factor = 5, taking into account an olive oil production standard yield of 20 % of the olive harvest. Member States are requested to report the processing factors used in the National Summary report) Wine (red or white) made from grapes. (If no processing factors for wine are available, a default factor of 1 may be applied. Member States are requested to report the wine processing factors used in the National Summary report) Spinach Part B: Products of animal origin to be sampled in 2015, 2016 and 2017 2015 2016 2017 (d) (e) (f) Butter Cow's milk Poultry muscle and fat Chicken eggs Swine muscle and fat Liver (bovine and other ruminants, swine and poultry) Part C: Pesticide/product combinations to be monitored in/on products of plant origin 2015 2016 2017 Remarks 2-Phenylphenol (b) (c) (a) Abamectin (b) (c) (a) Acephate (b) (c) (a) Acetamiprid (b) (c) (a) Acrinathrin (b) (c) (a) Aldicarb (b) (c) (a) Aldrin and dieldrin (b) (c) (a) Azinphos-methyl (b) (c) (a) Azoxystrobin (b) (c) (a) Bifenthrin (b) (c) (a) Biphenyl (b) (c) (a) Bitertanol (b) (c) (a) Boscalid (b) (c) (a) Bromide ion (b) (c) (a) It shall only be analysed on sweet pepper in 2015; on lettuce and tomatoes in 2016; on rice only in 2017. Bromopropylate (b) (c) (a) Bupirimate (b) (c) (a) Buprofezin (b) (c) (a) Captan (b) (c) (a) Carbaryl (b) (c) (a) Carbendazim and benomyl (b) (c) (a) Carbofuran (b) (c) (a) Carbosulfan (b) (c) (a) Chlorantraniliprole (b) (c) (a) Chlorfenapyr (b) (c) (a) Chlormequat (b) (c) (a) It shall only be analysed on aubergines, table grapes and wheat in 2015; on rye or oats, tomatoes and wine in 2016; on carrots, pears and rice in 2017. Chlorothalonil (b) (c) (a) Chlorpropham (b) (c) (a) Chlorpyriphos (b) (c) (a) Chlorpyriphos-methyl (b) (c) (a) Clofentezine (b) (c) (a) It shall be analysed in all listed commodities except cereals. Clothianidin (b) (c) (a) Also see thiamethoxam. Cyfluthrin (b) (c) (a) Cypermethrin (b) (c) (a) Cyproconazole (b) (c) (a) Cyprodinil (b) (c) (a) Deltamethrin (b) (c) (a) Diazinon (b) (c) (a) Dichlorvos (b) (c) (a) Dicloran (b) (c) (a) Dicofol (b) (c) (a) It shall be analysed in all listed commodities except cereals. Diethofencarb (b) (c) (a) Difenoconazole (b) (c) (a) Diflubenzuron (b) (c) (a) Dimethoate (b) (c) (a) Dimethomorph (b) (c) (a) It shall be analysed in all listed commodities except cereals. Diniconazole (b) (c) (a) Diphenylamine (b) (c) (a) Dithianon (b) (c) (a) Dithiocarbamates (b) (c) (a) It shall be analysed in all listed commodities except orange juice and olive oil. Dodine (b) (c) (a) Endosulfan (b) (c) (a) EPN (b) (c) (a) Epoxiconazole (b) (c) (a) Ethephon (b) (c) (a) It shall only be analysed on orange juice, sweet peppers, wheat and table grapes in 2015; on apples, rye or oats, tomatoes and wine in 2016; on oranges, mandarins and rice in 2017. Ethion (b) (c) (a) Ethirimol (b) (c) (a) It shall be analysed in all listed commodities except cereals. Etofenprox (b) (c) (a) Famoxadone (b) (c) (a) Fenamidone (b) (c) (a) Fenamiphos (b) (c) (a) Fenarimol (b) (c) (a) It shall be analysed in all listed commodities except cereals. Fenazaquin (b) (c) (a) It shall be analysed in all listed commodities except cereals. Fenbuconazole (b) (c) (a) Fenbutatin oxide (b) (c) (a) It shall only be analysed on aubergines, sweet pepper and table grapes in 2015; on apples and tomatoes in 2016; on oranges, mandarins and pears in 2017. Fenhexamid (b) (c) (a) Fenitrothion (b) (c) (a) Fenoxycarb (b) (c) (a) Fenpropathrin (b) (c) (a) Fenpropidin (b) (c) (a) Fenpropimorph (b) (c) (a) Fenpyroximate (b) (c) (a) Fenthion (b) (c) (a) Fenvalerate and Esfenvalerate (b) (c) (a) Fipronil (b) (c) (a) Fludioxonil (b) (c) (a) Flufenoxuron (b) (c) (a) Fluopyram (b) (c) (a) Fluquinconazole (b) (c) (a) Flusilazole (b) (c) (a) Flutriafol (b) (c) (a) Folpet (b) (c) (a) Formetanate (b) (c) (a) Fosthiazate (b) (c) (a) Glyphosate (b) (c) (a) It shall only be analysed on wheat in 2015; on rye or oats in 2016 and on rice in 2017. Hexaconazole (b) (c) (a) Hexythiazox (b) (c) (a) It shall be analysed in all listed commodities except cereals. Imazalil (b) (c) (a) Imidacloprid (b) (c) (a) Indoxacarb (b) (c) (a) Iprodione (b) (c) (a) Iprovalicarb (b) (c) (a) Isocarbophos (b) (c) (a) Isoprothiolane (a) It shall only be analysed on rice in 2017. Not relevant for commodities to be analysed in 2015 and 2016. Kresoxim-methyl (b) (c) (a) Lambda-cyhalothrin (b) (c) (a) Linuron (b) (c) (a) Lufenuron (b) (c) (a) Malathion (b) (c) (a) Mandipropamid (b) (c) (a) Mepanipyrim (b) (c) (a) Mepiquat (b) (c) (a) It shall only be analysed on wheat in 2015; on rye or oats and tomatoes in 2016; on pears and rice in 2017. Metalaxyl and metalaxyl-M (b) (c) (a) Methamidophos (b) (c) (a) Methidathion (b) (c) (a) Methiocarb (b) (c) (a) Methomyl and thiodicarb (b) (c) (a) Methoxyfenozide (b) (c) (a) Monocrotophos (b) (c) (a) Myclobutanil (b) (c) (a) Oxadixyl (b) (c) (a) Oxamyl (b) (c) (a) Oxydemeton-methyl (b) (c) (a) Paclobutrazole (b) (c) (a) Parathion (b) (c) (a) Parathion methyl (b) (c) (a) Penconazole (b) (c) (a) Pencycuron (b) (c) (a) Pendimethalin (b) (c) (a) Permethrin (b) (c) (a) Phosmet (b) (c) (a) Pirimicarb (b) (c) (a) Pirimiphos-methyl (b) (c) (a) Procymidone (b) (c) (a) Profenofos (b) (c) (a) Propamocarb (b) (c) (a) It shall be only analysed on aubergines, broccoli, peas without pod and sweet peppers in 2015; on apples, head cabbage, lettuce, tomatoes and wine in 2016; on beans, carrots, cucumbers, oranges, mandarins, potatoes, spinach and strawberries in 2017. Propargite (b) (c) (a) Propiconazole (b) (c) (a) Propyzamide (b) (c) (a) Pymetrozine (b) (c) (a) It shall only be analysed on aubergines and sweet peppers in 2015; on head cabbage, lettuce, strawberries and tomatoes in 2016; on cucumbers in 2017. Pyraclostrobin (b) (c) (a) Pyridaben (b) (c) (a) Pyrimethanil (b) (c) (a) Pyriproxyfen (b) (c) (a) Quinoxyfen (b) (c) (a) Spinosad (b) (c) (a) Spirodiclofen (b) (c) (a) Spiromesifen (b) (c) (a) Spiroxamine (b) (c) (a) Tau-Fluvalinate (b) (c) (a) Tebuconazole (b) (c) (a) Tebufenozide (b) (c) (a) Tebufenpyrad (b) (c) (a) It shall be analysed in all listed commodities except cereals. Teflubenzuron (b) (c) (a) Tefluthrin (b) (c) (a) Terbuthylazine (b) (c) (a) Tetraconazole (b) (c) (a) Tetradifon (b) (c) (a) It shall be analysed in all listed commodities except cereals. Thiabendazole (b) (c) (a) Thiacloprid (b) (c) (a) Thiamethoxam (b) (c) (a) Thiophanate-methyl (b) (c) (a) Tolclofos-methyl (b) (c) (a) Tolylfluanid (b) (c) (a) It shall be analysed in all listed commodities except cereals. Triadimefon and triadimenol (b) (c) (a) Triazophos (b) (c) (a) Trifloxystrobin (b) (c) (a) Triflumuron (b) (c) (a) Part D: Pesticide/product combinations to be monitored in/on products of animal origin 2015 2016 2017 Remarks Aldrin and dieldrin (d) (e) (f) Bifenthrin (d) (e) (f) Chlordane (d) (e) (f) Chlorpyriphos (d) (e) (f) Chlorpyriphos-methyl (d) (e) (f) Cypermethrin (d) (e) (f) DDT (d) (e) (f) Deltamethrin (d) (e) (f) Diazinon (d) (e) (f) Endosulfan (d) (e) (f) Famoxadone (d) (e) (f) It shall only be analysed on butter in 2015; on milk in 2016; on liver in 2017. Fenvalerate and Esfenvalerate (d) (e) (f) Glyphosate (e) (f) It shall only be analysed on milk in 2016; on liver and poultry muscle and fat in 2017. Heptachlor (d) (e) (f) Hexachlorobenzene (d) (e) (f) Hexachlorcyclohexan (HCH), Alpha-Isomer (d) (e) (f) Hexachlorcyclohexan (HCH), Beta-Isomer (d) (e) (f) Indoxacarb (d) (e) It shall only be analysed on butter in 2015; on milk in 2016. Lindane (d) (e) (f) Methoxychlor (d) (e) (f) Parathion (d) (e) (f) Permethrin (d) (e) (f) Pirimiphos-methyl (d) (e) (f) Spinosad (f) It shall only be analysed on liver in 2017. ANNEX II Number of samples referred to in Article 1 (1) The number of samples to be taken for each commodity and analysed for the pesticides listed in Annex I by each Member State is set out in the table in point (5). (2) In addition to the samples required in accordance with the table in point (5), in 2015 each Member State shall take and analyse ten samples of processed cereal-based baby food. In addition to the samples required in accordance with that table, in 2016 each Member State shall take and analyse ten samples of food for infants and young children. In addition to the samples required in accordance with that table, in 2017 each Member State shall take and analyse ten samples of infant formulae and follow-on formulae. (3) In accordance to with the table in point (5), samples from commodities originating from organic farming shall, where available, be taken in proportion to the market share of those commodities in each Member State, with a minimum of 1. (4) Member States using multi-residue methods may use qualitative screening methods on up to 15 % of the samples to be taken and analysed in accordance with the table in point (5). Where a Member State uses qualitative screening methods, it shall analyse the remaining number of samples by multi-residue methods. Where the results of qualitative screening are positive, Member States shall use a usual target method to quantify the findings. (5) Number of samples per Member State: Member State Samples Member State Samples BE 12 (1) LU 12 (1) 15 (2) 15 (2) BG 12 (1) HU 12 (1) 15 (2) 15 (2) CZ 12 (1) MT 12 (1) 15 (2) 15 (2) DK 12 (1) NL 17 15 (2) DE 93 AT 12 (1) 15 (2) EE 12 (1) PL 45 15 (2) EL 12 (1) PT 12 (1) 15 (2) 15 (2) ES 45 RO 17 FR 66 SI 12 (1) 15 (2) IE 12 (1) SK 12 (1) 15 (2) 15 (2) IT 65 FI 12 (1) 15 (2) CY 12 (1) SE 12 (1) 15 (2) 15 (2) LV 12 (1) UK 66 15 (2) LT 12 (1) HR 12 (1) 15 (2) 15 (2) TOTAL MINIMUM NUMBER OF SAMPLES: 654 (1) Minimum number of samples for each single residue method applied. (2) Minimum number of samples for each multi-residue method applied.